                   Case 18-11699-MFW           Doc 964        Filed 02/17/19        Page 1 of 10




                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------------ x
                                                             : Chapter 11
In re                                                        :
                                                             : Case No. 18-11699 (MFW)
THE NORDAM GROUP, INC., et al.,                              :
                                                             : (Jointly Administered)
                                               1
                                    Debtors.                 :
                                                             : Hr’g Date: March 27, 2019 at 11:30 a.m. (ET)
------------------------------------------------------------ x Obj. Deadline: March 5, 2019 at 4:00 p.m. (ET)

                     MOTION OF DEBTORS FOR ENTRY OF
           ORDER (I) EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO
        PROPOSE AND SOLICIT PLAN AND (II) GRANTING RELATED RELIEF

                    The NORDAM Group, Inc. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

represent as follows in support of this motion (the “Motion”):

                                           Preliminary Statement

                    1.    Since the last extension of the Debtors’ exclusive periods to file and solicit

a chapter 11 plan, the Debtors have made substantial progress towards emerging from these

chapter 11 cases. Specifically, the Debtors have engaged J.P. Morgan Chase Bank, N.A. (“J.P.

Morgan”) as the Debtors’ sole and exclusive arranger to secure and syndicate approximately

$240 million of exit financing (the “Exit Facilities”) and are in the final stages of their process

to raise additional equity to facilitate transactions contemplated under the First Amended Joint

Postpackaged Chapter 11 Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor

Affiliates (the “Plan,” ECF No. 848). The Plan contemplates paying all creditors in full and the

Disclosure Statement for the First Amended Joint Postpackaged Chapter 11 Plan of

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
    23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
    service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.




RLF1 20828318V.1
                   Case 18-11699-MFW      Doc 964     Filed 02/17/19    Page 2 of 10



Reorganization of The NORDAM Group, Inc. and Its Debtor Affiliates (the “Disclosure

Statement,” ECF No. 849) has been conditionally approved and distributed to parties entitled to

vote in accordance with an order of the Court approving solicitation procedures and establishing

a confirmation schedule (the “Conditional Approval Order,” ECF No. 838). At this juncture,

the Debtors intend to use a short further extension of the exclusive periods to April 15, 2019 and

June 17, 2019, respectively, to complete their restructuring.

                    2.   Accordingly, by this Motion, and pursuant to section 1121(d) of title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 9006(b)(1) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtors request a 56-day extension of the

exclusive period within which they have the exclusive right to propose a plan under sections

1121(b) and 1121(c)(2) of the Bankruptcy Code from February 18, 2019 to April 15, 2019 and a

60-day extension to solicit a plan under section 1121(c)(3) of the Bankruptcy Code from April

18, 2019 to June 17, 2019 (collectively, the “Exclusive Periods”), without prejudice to seek

additional extensions for cause shown.

                    3.   An extension of the Exclusive Periods in these chapter 11 cases is

appropriate, is in the best interest of the Debtors’ economic stakeholders, and is consistent with

the intent of chapter 11 of the Bankruptcy Code. Ample cause exists to extend the Exclusive

Periods for this relatively short period of time because, among other reasons, the Debtors are

close to finalizing all of the elements required to perform under the Plan and proceeding towards

emergence. The requested extension of the Exclusive Periods at this juncture will not prejudice

any party in interest, and instead will promote the Debtors’ ability to maximize value for their

estates and successfully emerge from chapter 11 in the near term.




                                                  2
RLF1 20828318V.1
                   Case 18-11699-MFW     Doc 964     Filed 02/17/19   Page 3 of 10



                                            Jurisdiction

                    4.   The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant

to 28 U.S.C. § 157(b). Pursuant to Rule 9013-1(f) of the Local Rules for the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors consent to the

entry of a final order by the Court in connection with this Motion to the extent it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution. Venue is proper before the Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

                    5.   On July 22, 2018 (the “Petition Date”), the Debtors each commenced

with the Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are

authorized to continue operating their businesses and manage their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August 1, 2018,

the U.S. Trustee appointed the Official Committee of Unsecured Creditors (the “Creditors’

Committee”). No trustee or examiner has been appointed in these chapter 11 cases. The

Debtors’ cases are being jointly administered for procedural purposes pursuant to Bankruptcy

Rule 1015(b).

                    6.   Additional information regarding the Debtors’ businesses, capital

structure, and the circumstances leading to the commencement of these chapter 11 cases is set

forth in the Declaration of John C. DiDonato In Support of Debtors’ Chapter 11 Petitions and

First Day Relief (ECF No. 3).




                                                 3
RLF1 20828318V.1
                   Case 18-11699-MFW          Doc 964       Filed 02/17/19        Page 4 of 10



                    7.    On December 27, 2018, the Court entered an order extending the

exclusive plan filing period to February 18, 2019 and extending the exclusive plan solicitation

period to April 18, 2019.

                                        Basis for Requested Relief

                    8.    Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend

the Exclusive Periods for cause. See 11 U.S.C. § 1121(d) (“On request of a party in interest

made within the respective periods specified in subsections (b) and (c) of this section and after

notice and a hearing, the court may for cause reduce or increase the 120-day period or the 180-

day period referred to in this section.”). The Debtors may seek extension of the Exclusive

Periods any time during the Exclusive Periods.2

                    9.    The Bankruptcy Code leaves the term “cause” undefined for purposes of

section 1121(d). However, the legislative history of section 1121 indicates that such term should

be viewed flexibly “to allow the debtor to reach an agreement” with parties in interest. H.R.

Rep. No. 95-595, at 232 (1977), as reprinted in 1978 U.S.C.C.A.N. 5963, 6191; see also In re

Public Serv. Co. of N.H., 88 B.R. 521, 534 (Bankr. D.N.H. 1998) (“[t]he legislative intent has

been construed to leave the question [of whether to extend the Exclusive Periods] to the

reorganization court in the exercise of its discretion and to promote maximum flexibility to suit

various types of reorganization proceedings.”) (citation omitted).

                    10.   In determining whether cause exists to extend plan exclusivity, a

bankruptcy court generally considers a variety of factors, including:

                          a)       the size and complexity of the [debtor’s] case;
2
    See Local Rule 9006-2 (“If a motion to extend the time to take any action is filed before the expiration of the
    period prescribed by the [Bankruptcy Code, Bankruptcy Rules, or Local Rules] or Court order, the time shall
    automatically be extended until the Court acts on the motion, without necessity for the entry of a bridge
    order.”); see also In re CPM Energy Sys., Inc., 103 B.R. 508, 508 (Bankr. D. Del. 1989) (noting that an
    extension request made on the 119th day of the original 120–day period established by statute was timely).




                                                        4
RLF1 20828318V.1
                   Case 18-11699-MFW       Doc 964     Filed 02/17/19     Page 5 of 10



                          b)     the necessity of sufficient time [to permit the debtor] to negotiate
                                 [a chapter 11 plan] and prepare adequate information;

                          c)     the existence of good faith progress [towards reorganization];

                          d)     whether the debtor is paying its debts as [they] become[] due;

                          e)     whether the debtor has demonstrated reasonable prospects for
                                 filing a viable plan;

                          f)     whether the debtor has made progress negotiating with creditors;

                          g)     the length of time a case has been pending;

                          h)     whether the debtor is seeking an extension to pressure creditors;
                                 and

                          i)     whether or not unresolved contingencies exist.

In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002); see also In re

Borders Grp., Inc., 460 B.R. 818, 822 (Bankr. S.D.N.Y. 2011).

                    11.   Not all factors are relevant to every case and courts tend to use a relevant

subset of the above factors in determining whether cause exists to grant an exclusivity extension

in a particular chapter 11 case. See, e.g., In re Hoffinger Indus., Inc., 292 B.R. 639, 644 (B.A.P.

8th Cir. 2003) (“It is within the discretion of the bankruptcy court to decide which factors are

relevant and give the appropriate weight to each.”); In re Dow Corning Corp., 208 B.R. 661, 670

(Bankr. E.D. Mich. 1997) (“When the Court is determining whether to terminate a debtor’s

exclusivity, the primary consideration should be whether or not doing so would facilitate moving

the case forward. And that is a practical call that can override a mere toting up of the factors.”);

In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (identifying four of the

factors as relevant in determining whether “cause” exists to extend exclusivity).

                    12.   As demonstrated herein, ample cause exists to grant the requested

extension of the Exclusive Periods. The Debtors continue to successfully prosecute a chapter 11

plan that contemplates paying creditors in full and that will infuse the Debtors’ reorganized


                                                   5
RLF1 20828318V.1
                   Case 18-11699-MFW      Doc 964      Filed 02/17/19    Page 6 of 10



enterprise with hundreds of millions of dollars in new capital upon emergence. The brief

extension requested here will afford the Debtors the time required to complete the few remaining

steps—conducting a confirmation hearing and preparing to consummate the plan—to

successfully conclude these chapter 11 cases.

A.       Debtors Continue to Make Good Faith Progress Towards Reorganization

                    13.   There can be no question that the Debtors have continued making

good-faith significant progress in furtherance of reorganization under chapter 11. As stated, the

Debtors have retained J.P. Morgan as their exclusive arranger to syndicate the Exit Facilities and

are in the final stages of negotiating definitive documents for use in the syndication process. The

Debtors and their advisors also have spent considerable time conducting a comprehensive

marketing process for potential providers of equity capital.         After soliciting interest from

numerous entities, the Debtors are also in the final stage of raising additional equity capital to

facilitate their emergence.

                    14.   In connection with both the debt and equity financing process, the Debtors

and their advisors have devoted significant time and expense over the past few months providing

potential financing providers with the due diligence necessary to finalize definitive documents.

All of the foregoing are necessary to the Debtors’ performance under the Plan, and will benefit

the Debtors’ estates and stakeholders.

B.       Debtors’ Cases Are Large and Complex

                    15.   The large size and complexity of a debtor’s case can support an extension

of the Exclusive Periods. See, e.g., In re Texaco Inc., 76 B.R. 322, 326 (Bankr. S.D.N.Y. 1987)

(“The large size of [a] debtor and the consequent difficulty in formulating a plan of

reorganization for a huge debtor with a complex financial structure are important factors which




                                                   6
RLF1 20828318V.1
                   Case 18-11699-MFW      Doc 964     Filed 02/17/19    Page 7 of 10



generally constitute cause for extending the exclusivity periods.”) (citation omitted); see also

H.R. Rep. No. 95-595.

                    16.   The Debtors’ chapter 11 cases qualify as large and complex. Specifically,

given the significant capital involved along with the size and structure of the Debtors’

operations, negotiations of the Exit Facilities and equity commitment is particularly complex and

touches legal and business issues relating to, among other things, corporate governance, minority

shareholder protections, antitrust issues, tax structures, and other similar issues. The Debtors and

their advisors continue negotiating with their exit debt and equity capital providers on resolving

these issues and expeditiously documenting the terms and structure thereof in the transaction

documents.

                    17.   From an operational perspective, the Debtors continue to evaluate the

treatment of over 1,800 executory contracts and leases and recently rejected an airplane lease

(ECF No. 551) while continuing to work with the lessors of nonresidential real property leases to

consensually treat their respective lease. The requested extension of the Exclusive Periods

simply allows these chapter 11 cases to continue in an efficient and efficacious manner and

preserve enterprise value, and is consistent with the intent and purpose of section 1121 of the

Bankruptcy Code.

C.       Debtors Are Not Seeking to Use Exclusivity to Pressure Creditors to Submit to
         Debtors’ Demands

                    18.   The Debtors are not seeking to extend the Exclusive Periods to pressure

creditors. Instead, the Debtors are successfully managing an inclusive and collaborative process.

This constructive relationship is evidenced by the limited number of contested issues that have

required intervention by the Court, the Debtors’ ongoing constructive relationship with their

secured lenders and the Creditors’ Committee, and the fact that the Plan contemplates paying all



                                                  7
RLF1 20828318V.1
                   Case 18-11699-MFW      Doc 964     Filed 02/17/19    Page 8 of 10



creditors in full. The requested extensions simply recognize what remains to be accomplished in

these cases in light of the status of the Debtors’ ongoing negotiations with exit financing

providers.

D.       Debtors Are Paying Required Postpetition Administrative Expenses as They Come
         Due and Have the Ability to Continue Doing So

                    19.   Courts considering an extension of exclusivity also consider a debtor’s

ability to pay administrative expenses. See In re Serv. Merch. Co., Inc., 256 B.R. 744, 752

(Bankr. M.D. Tenn. 2000). Here, with access to postpetition financing and operating cash, the

Debtors have more than sufficient liquidity, are in fact paying administrative expenses as they

come due, and can and will continue doing so throughout the entirety of the requested extended

periods.

                                             Conclusion

                    20.   The Debtors have demonstrated that they are working diligently to

advance the reorganization process and should be granted the time necessary to complete

solicitation and finalize the necessary documents for confirmation of the Plan as contemplated by

section 1121 of the Bankruptcy Code. Under these circumstances, the second modest extension

of the Exclusive Periods as requested in this Motion is plainly justified to afford the Debtors with

the opportunity to achieve the objectives of chapter 11 on a fully consensual basis.

                                               Notice

                    21.   Notice of this Motion will be provided to (a) the Office of the

U.S. Trustee; (b) Morrison & Foerster LLP, as counsel to the Creditors’ Committee;

(c) JPMorgan Chase Bank, N.A. as administrative agent for the Debtors’ prepetition and

postpetition secured lenders; (d) Simpson Thacher & Bartlett LLP, as counsel to JPMorgan

Chase, N.A.; (e) the Internal Revenue Service; (f) the United States Attorney’s Office for the




                                                  8
RLF1 20828318V.1
                   Case 18-11699-MFW     Doc 964      Filed 02/17/19    Page 9 of 10



District of Delaware; (g) any party that has requested notice pursuant to Bankruptcy Rule 2002;

and (h) non-Debtor parties to any Civil Actions (collectively, the “Notice Parties”).           The

Debtors believe that no further notice is required. Other than the request that resulted in the first

extension of the Removal Deadline, no previous request for the relief sought herein has been

made by the Debtors to this or any other court.




                                                  9
RLF1 20828318V.1
               Case 18-11699-MFW       Doc 964      Filed 02/17/19   Page 10 of 10



                   WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: February 17, 2018
       Wilmington, Delaware

                                            /s/ Brett Haywood
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            Daniel J. DeFranceschi (No. 2732)
                                            Paul Heath (No. 3704)
                                            Brett M. Haywood (No. 6166)
                                            Megan E. Kenney (No. 6426)
                                            One Rodney Square
                                            920 N. King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            E-mail:       DeFranceschi@rlf.com
                                                          Heath@rlf.com
                                                          Haywood@rlf.com
                                                          Kenney@rlf.com

                                            -and-

                                            WEIL, GOTSHAL & MANGES LLP
                                            Ray C. Schrock, P.C. (admitted pro hac vice)
                                            Ryan Preston Dahl (admitted pro hac vice)
                                            Jill Frizzley (admitted pro hac vice)
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            E-mail:         Ray.Schrock@weil.com
                                                            Ryan.Dahl@weil.com
                                                            Jill.Frizzley@weil.com

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                               10
RLF1 20828318V.1
